[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           MAR 12, 2010
                            No. 09-11217                    JOHN LEY
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 08-20365-CR-FAM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

BEMKA CORP.,
d.b.a. Bemka Corporation House
of Caviar and Fine Foods,
MAX MOGHADDAM,
a.k.a. Bahmadi Moghaddam Mohammad,
a.k.a. Mohammad Moghaddam,


                                                       Defendants-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (March 12, 2010)
Before DUBINA, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Appellants Bemka Corporation (“Bemka”) and Max Moghaddam (together,

“the defendants”) appeal their convictions for conspiracy to export paddlefish roe

without required permits, in violation of 18 U.S.C. § 371, false labeling of export

shipments, in violation of 16 U.S.C. §§ 3372(d)(1),(2), and attempting to export an

endangered species without a permit, in violation of 16 U.S.C. § 1538(c)(1). The

defendants argue the district court erred in denying their motion to suppress and

that there was insufficient evidence to find Moghaddam guilty of all three counts

of the indictment. Having found no error, we affirm.

                               I. Motion to Suppress

      On appeal, the defendants argue that there was insufficient evidence to

support probable cause to issue a search warrant for Bemka’s headquarters. The

defendants assert that the information in the June 2007 warrant affidavit relating to

the export and sale of caviar in 2004 and 2005 was stale. They argue that the

allegations in the affidavit did not demonstrate that they knowingly violated the

law and contest information in the affidavit concerning Bemka’s abandonment of a

permit application to export American paddlefish roe. They also argue that the

search exceeded the bounds set by the search warrant and that the warrant was over



                                          2
broad.

         “Because rulings on motions to suppress involve mixed questions of fact and

law, we review the district court’s factual findings for clear error, and its

application of the law to the facts de novo.” United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000). “[A]ll facts are construed in the light most favorable

to the prevailing party below.” Id. “[T]he duty of a reviewing court is simply to

ensure that the magistrate had a ‘substantial basis for concluding’ that probable

cause existed.” Illinois v. Gates, 462 U.S. 213, 238–39, 103 S. Ct. 2317, 2332, 76

L. Ed. 2d 527 (1983) (alteration omitted).

Probable cause and staleness

         Under the Fourth Amendment, probable cause to support a search warrant

exists when the totality of the circumstances allows the conclusion that “there is a

fair probability that contraband or evidence of a crime will be found in a particular

place.” Gates, 462 U.S. at 238, 103 S. Ct. at 2332. Our staleness doctrine

“requires that the information supporting the government’s application for a

warrant must show that probable cause exists at the time the warrant issues.”

Bervaldi, 226 F.3d at 1264. When determining staleness, courts should consider

the length of time, “nature of the suspected crime (discrete crimes or ongoing

conspiracy), habits of the accused, character of the items sought, and nature and



                                             3
function of the premises to be searched.” Id. at 1265 (internal quotation marks

omitted). “[W]here an affidavit recites a mere isolated violation then it is not

unreasonable to believe that probable cause quickly dwindles with the passage of

time.” Id. (internal quotation marks omitted). Conversely, “if an affidavit recites

activity indicating protracted or continuous conduct, time is of less significance.”

Id. (internal quotation marks omitted). Stale information can establish probable

cause if “the government’s affidavit updates, substantiates, or corroborates the stale

material.” United States v. Jimenez, 224 F.3d 1243, 1249 (11th Cir. 2000)

(internal quotation marks omitted).

      Under the totality of the circumstances test, the magistrate judge reasonably

found probable cause based on the allegations in the warrant affidavit. See Gates,

462 U.S. at 238, 103 S. Ct. at 2332. The magistrate judge had a substantial basis to

determine that the defendants were probably engaged in the illegal exportation of

protected fish roe and that evidence of this crime would be found at Bemka’s

headquarters. See id. The court also did not err by finding that the information in

the affidavit was not stale because the affidavit also presented evidence of more

recent wrongdoing by the defendants.

Particularity and exceeding the scope of the search warrant

      The Fourth Amendment requires that a warrant “particularly describ[e] the



                                           4
place to be searched, and the persons or things to be seized.” U.S. Const. Amend.

IV. “A warrant which fails to sufficiently particularize the place to be searched or

the things to be seized is unconstitutionally over broad.” United States v. Travers,

233 F.3d 1327, 1329 (11th Cir. 2000). Additionally, “[i]f a search exceeds the

scope of the terms of a warrant, any subsequent seizure is unconstitutional.”

United States v. Jackson, 120 F.3d 1226, 1228 (11th Cir. 1997). “However, a

search may be extensive as reasonably necessary as required to locate the items

described in the warrant[.]” Id.

      We conclude that the warrant stated with particularity the items to be seized

and the place to be searched. We also disagree with the defendants’ assertion that

the officers exceeded the scope of the search warrant. The defendants raise this

argument for the first time on appeal; therefore, we review only for plain error.

See United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007). To prove plain

error, the defendants must show (1) error, (2) that was plain, and (3) that affects

substantial rights. Id. The defendants have failed to show that the district court

plainly erred. Accordingly, we affirm the denial of the defendants’ motion to

suppress.

                          II. Sufficiency of the Evidence

      On appeal, the defendants argue that the district court erred by denying



                                           5
Moghaddam’s motion for acquittal as to the conspiracy charged in Count One

because the government did not present evidence, direct or circumstantial, that he

knowingly and willfully conspired with anyone to export protected paddlefish eggs

without the required permits. The defendants also argue that the district court erred

by denying Moghaddam’s motion for acquittal as to false labeling of export

shipments, as charged in Count Two, and attempt to export paddlefish eggs

without a permit, as charged in Count Three, because the government presented no

evidence that Moghaddam knowingly violated the law. The defendants argue that

the evidence, at best, demonstrated that Moghaddam accidentally mislabeled the

caviar at issue.

       We review de novo whether sufficient evidence supports a conviction,

inquiring as to whether, after viewing the evidence in the light most favorable to

the government, any reasonable jury could have found the essential elements of a

crime beyond a reasonable doubt. United States v. Charles, 313 F.3d 1278, 1284

(11th Cir. 2002). All reasonable inferences are drawn, and all facts are viewed, in

the government’s favor. United States v. Hansen, 262 F.3d 1217, 1236 (11th Cir.

2001). “At least where some corroborative evidence of guilt exists for the charged

offense . . . and the defendant takes the stand in his own defense, the defendant’s

testimony, denying guilt, may establish, by itself, elements of the offense.” United



                                          6
States v. Brown, 53 F.3d 312, 314–15 (11th Cir. 1995).

       To convict Moghaddam under 18 U.S.C. § 371, the government had to prove

beyond a reasonable doubt that Moghaddam (1) knowingly and voluntarily entered

into an agreement with another person to export paddlefish without the required

permits and (2) the agreement was manifested by an overt act. 18 U.S.C. § 371;

see United States v. Lafaurie, 833 F.2d 1468, 1470 (11th Cir. 1987) (holding that a

conspiracy is an agreement to commit an illegal act, into which the defendant

knowingly and voluntary enters, and which is manifested by an overt act). In order

to convict Moghaddam under 16 U.S.C. §§ 3372(d)(1), (2), the government had to

prove beyond a reasonable doubt that he had made or submitted “any false record,

account, or label for, or any false identification of, any fish, wildlife, or plant

which has been, or is intended to be (1) imported, exported, transported, sold,

purchased, or received from any foreign country; or (2) transported in interstate or

foreign commerce.” 16 U.S.C. §§ 3372(d)(1), (2). To convict Moghaddam under

16 U.S.C. § 1538(c)(1), the government had to prove beyond a reasonable doubt

that he had attempted, without a permit, to “engage in any trade” or “possess any

specimens” of a species protected under the Convention on International Trade in

Endangered Species of Wild Fauna and Flora (“CITES”). 16 U.S.C. § 1538(c)(1).

       Moghaddam’s knowledge and participation in the conspiracy could be



                                            7
inferred from the evidence in the record. There was sufficient evidence for a

reasonable jury to find that the government had proven beyond a reasonable doubt

that Moghaddam had conspired with Inés Fécherolle, the manager of his Belgian

company, to illegally export paddlefish roe without proper permits.

      A reasonable jury also could have concluded that Moghaddam mislabeled

shipments of paddlefish roe as bowfin roe (Count 2), and attempted to export

bowfin roe without proper permits (Count 3). Based upon the contradictory

statements made by Moghaddam to FWS agents, evidence that someone at Bemka

created a false shipping log entry, and evidence that someone attempted to relabel

paddlefish caviar pail lids as bowfin, the jury could reasonably infer that

Moghaddam knowingly violated the law. Therefore, we affirm the defendants’

convictions.

      AFFIRMED.




                                           8